             Case 3:20-cv-04439 Document 3 Filed 07/02/20 Page 1 of 2



     BOTTINI & BOTTINI, INC.
 1   Francis A. Bottini, Jr. (SBN 175783)
      fbottini@bottinilaw.com
 2   Albert Y. Chang (SBN 296065)
      achang@bottinilaw.com
 3   Yury A. Kolesnikov (SBN 271173)
      ykolesnikov@bottinilaw.com
 4   7817 Ivanhoe Avenue, Suite 102
     La Jolla, California 92037
 5   Telephone: (858) 914-2001
     Facsimile: (858) 914-2002
 6
     RENNE PUBLIC LAW GROUP
 7   Louise H. Renne (SBN 36508)
      lrenne@publiclawgroup.com
 8   Ruth M. Bond (SBN 214582)
      rbond@publiclawgroup.com
 9   Ryan McGinley-Stempel (SBN 296182)
      rmcginleystempel@publiclawgroup.com
10   350 Sansome Street, Suite 300
     San Francisco, California 94101
11   Telephone: (415) 848-7200
     Facsimile: (415) 848-7230
12   Attorneys for Plaintiff R. Andre Klein
13

14
                              UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16                               SAN FRANCISCO DIVISION

17
     R. ANDRE KLEIN, derivatively on behalf of                  Case No.
18
     ORACLE CORPORATION and ORACLE
     AMERICA, INC.,                                             PLAINTIFF’S CERTIFICATION OF
19                                                              INTERESTED ENTITIES OR PERSONS
                                       Plaintiff,               PURSUANT TO CIVIL L.R. 3-15
20
                              vs.
21
     LAWRENCE J. ELLISON, ET AL.,
22
                                              Defendants,
23
                           – and –
24   ORACLE CORPORATION and ORACLE
     AMERICA, INC.,
25
                                    Nominal Defendants.
26

27

28
     Plaintiff’s Certification of Interested Entities or Persons Pursuant to Civil L.R. 3-15
                Case 3:20-cv-04439 Document 3 Filed 07/02/20 Page 2 of 2




 1           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than

 2   the named parties, there is no such interest to report.

 3   Dated: July 2, 2020                                      Respectfully submitted,
 4                                                            BOTTINI & BOTTINI, INC.
                                                              Francis A. Bottini, Jr.
 5                                                            Albert Y. Chang
                                                              Yury A. Kolesnikov
 6

 7                                                                         s/ Francis A. Bottini, Jr.
                                                                             Francis A. Bottini, Jr.
 8
                                                              7817 Ivanhoe Avenue, Suite 102
 9                                                            La Jolla, California 92037
                                                              Telephone: (858) 914-2001
10                                                            Facsimile: (858) 914-2002
                                                              fbottini@bottinilaw.com
11                                                            achang@bottinilaw.com
                                                              ykolesnikov@bottinilaw.com
12
                                                              RENNE PUBLIC LAW GROUP
13                                                            Louise H. Renne
                                                              Ruth M. Bond
14                                                            Ryan McGinley-Stempel
15                                                            350 Sansome Street, Suite 300
                                                              San Francisco, California 94101
16                                                            Telephone: (415) 848-7200
                                                              Facsimile: (415) 848-7230
17                                                            lrenne@publiclawgroup.com
                                                              rbond@publiclawgroup.com
18                                                            rmcginleystempel@publiclawgroup.com
19                                                            Attorneys for Plaintiff R. Andre Klein
20

21

22

23

24

25

26

27

28
     Plaintiff’s Certification of Interested Entities or Persons Pursuant to Civil L.R. 3-15            Page 1
